Citation Nr: 0818207	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-38 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 22, 1988, rating decision which denied entitlement 
to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1980, had subsequent service in the reserves, 
including a period of active duty for training (ACDUTRA) from 
August 28, 1986, to August 27, 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that a September 1988 rating decision which denied 
entitlement to service connection for schizophrenia was not 
clearly and unmistakable erroneous.  A notice of disagreement 
was filed in September 2006, a statement of the case was 
issued in December 2006, and a substantive appeal was 
received in December 2006.  The veteran testified at a Board 
hearing before the undersigned in April 2008; the transcript 
is of record.


FINDINGS OF FACT

1.  Entitlement to service connection for nervous condition 
was denied by the RO in a September 1988 rating decision.  
The veteran was notified of this decision and his appellate 
rights in an October 1988 RO letter, and although he filed a 
timely notice of disagreement in November 1988, and a 
statement of the case was issued in December 1988, he did not 
submit a substantive appeal within one year of the notice 
letter.

2.  The September 1988 rating decision was clearly and 
unmistakably erroneous in that it contained undebatable 
error, and as a result manifestly changed the outcome of the 
decision.

3.  The veteran's schizophrenia is causally related to active 
service.  


CONCLUSIONS OF LAW

1.  The September 1988 rating decision which denied service 
connection for nervous condition was clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. 
§ 3.105 (2007).

2.  Schizophrenia was incurred in active service.  38 
U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this case as a matter of law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not apply to CUE actions.  See Livesay v. Principi, 15 
Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to 
Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

I.  Factual Background

On July 14, 1987, the veteran filed a claim of service 
connection for "nervous condition" and indicated that such 
condition began in August 1986.  The evidence on file at that 
time consisted of service medical records and a VA inpatient 
treatment record reflecting an admission of June 30, 1987, 
and a discharge date of July 13, 1987.

An examination performed for enlistment purposes in February 
1977 reflects that the veteran's psychiatric state was 
clinically evaluated as normal.  On a February 1977 Report of 
Medical History, the veteran checked the 'No' box with regard 
to 'depression or excessive worry' and 'nervous trouble of 
any sort.'  Service medical records reflect that in December 
1977, the veteran complained of some problems with his 
roommates.  He reported drinking cans of beer that day.  The 
examiner observed that he was depressed, appeared lost and 
did not say much.  The impression was severe depression and 
he was referred to psychiatry.  The next day he sought 
treatment with psychiatry which reflected that he was seen 
approximately six weeks prior for some interpersonal problems 
but stopped coming because he was doing better.  He sought 
treatment again because of a conflict with some friends.  The 
examiner noted that he was not seriously depressed, and the 
examiner was arranging some follow-up after the first of the 
year.  Service medical records do not reflect any follow-up 
treatment.  An examination performed for separation purposes 
in February 1980 reflects that the veteran's psychiatric 
state was clinically evaluated as normal.  

On a May 1980 Report of Medical History completed for 
affiliation with the reserves, the veteran checked the 'No' 
box with regard to 'depression or excessive worry' and 
'nervous trouble of any sort.'  Reports of Medical 
Examination conducted during the veteran's period of reserve 
service in October 1982, January 1983, January 1985, and 
February 1986 reflect that his psychiatric state was 
clinically evaluated as normal.  Reports of Medical History 
completed by the veteran in October 1982, January 1983, 
January 1985, and February 1986 reflect that he checked the 
'No' box with regard to 'depression or excessive worry' and 
'nervous trouble of any sort.'  

On August 28, 1986, the first day of the veteran's active 
duty for training, he was found wandering around the ship 
away from work spaces, and he stated that voices were telling 
him what to do, and stated that this had been going on for a 
year.  The initial impression was personality disorder with 
psychotic features.  

A September 1986 'Report of Medical Board' provides a 
detailed synopsis of the psychotic event.  The report 
reflects that the veteran admitted to having heard voices 
telling him what to do and where to go for the past one and 
one-half years.  He described the voices as nonthreatening 
and unfamiliar.  He also complained of receiving messages 
over the television and radio telling him "how I feel."  He 
denied any visual hallucinations.  He reported that he had an 
alcohol problem until he started attending Alcoholics 
Anonymous about one to two years ago.  He denied any current 
alcohol or drug use.  He complained that "everybody lied to 
me, and I just can't trust anybody."  He denied similar 
emotional difficulties prior to enlistment.  His time in the 
military service prior to admission was characterized by 
marginal performance in boot camp and Navy schools, receiving 
low to average evaluations with a history of very slow 
advancement.  On admission to the Psychiatric Service 
facility, his physical examination was within normal limits.  
Laboratory testing was within normal limits, and a toxicology 
screen was negative.  Mental status examination revealed that 
he was in mild psychiatric distress.  He wore a uniform with 
prescription sunglasses and a purple wrist band on his right 
arm to "pressure honesty."  A past history was obtained 
from the veteran and available medical records, and the 
veteran was considered to be a reliable historian.  During 
the course of his treatment, he was admitted to Inpatient 
Psychiatry and afforded group, ward milieu, and individual 
therapy.  Upon admission, he was prescribed Haldol.  

After an adequate period of observation, evaluation and 
treatment, a conference of staff psychiatrists reviewed the 
available records and current findings and agreed that the 
veteran suffered from a mental illness of psychotic 
proportions that precluded his rendering any further useful 
military service.  On September 8, 1986, the primary 
diagnosis was established as schizophrenia, paranoid type, 
chronic, manifested by auditory hallucinations, inappropriate 
affect, and paranoid delusions.  The precipitating stress was 
routine military service.  The pre-service predisposition was 
moderate.  The report reflects "[s]chizoid life style, 
although present condition did not exist prior to 
enlistment."  The Medical Board opined that the veteran was 
unable to perform further military service as a result of a 
physical illness and that the psychiatric illness did not 
exist prior to entry into the service and, therefore, is 
considered to have been incurred in or aggravated by a period 
of active military duty. 

On June 30, 1987, the veteran was admitted to the VA Medical 
Center (VAMC) in Omaha, Nebraska.  A summary of his medical 
history reflected that he had never had a psychiatric problem 
until August 1986 while on a two week active duty tour with 
the Navy reserves.  He reported that after his 
hospitalization during his period of active duty for 
training, he was unable to continue with the reserves.  Upon 
observation and examination, the diagnoses rendered were 
delusional disorder, persecutory type, rule out drug and 
alcohol abuse, and schizoid personality disorder.  The 
veteran was discharged on July 13, 1987.

On July 14, 1987, the veteran filed a formal claim of service 
connection for "nervous condition" which he stated began in 
August 1986.  In an August 1988 rating decision, the RO 
denied entitlement to service connection for nervous 
condition.  In the rating decision, the RO specifically 
acknowledged and discussed his hospitalization on August 28, 
1986, and referenced service medical records which described 
his symptoms.  The RO also specifically acknowledged and 
discussed the June 1987 VAMC hospitalization.  The RO 
concluded as follows:

The veteran's psychiatric disability 
obviously existed prior to his entrance 
into active duty for training in August 
1986.  He was hospitalized on the first 
day of this active duty period, and 
therefore, his condition cannot be said 
to have been aggravated by active duty.

Such rating determination was issued to the veteran on 
October 11, 1988 with a notice letter.  The veteran filed a 
notice of disagreement in November 1988, and a statement of 
the case was issued in December 1988.  The veteran did not 
file a substantive appeal, thus the rating determination is 
final.  38 U.S.C.A. § 7105.

In July 1992, the veteran filed a formal claim of service 
connection for schizophrenia, paranoid type.  Correspondence 
from the RO to the veteran issued in August 1992 informed the 
veteran that his claim of service connection for nervous 
condition was previously denied, and that such claim may only 
be reopened by the submission of new and material evidence.  
The veteran submitted a copy of the Report of Medical Board 
in support of his claim.  Correspondence from the RO dated in 
January 1993 explained that the claim is not reopened because 
such evidence is duplicative.

In January 1995, the veteran requested a RO hearing, and such 
hearing was held in May 1995.  The veteran offered testimony 
pertaining to his claim of service connection for paranoid-
schizophrenia.  The veteran also submitted tax returns for 
the period 1980 to 1984.  In a September 1995 rating 
decision, the RO declined to reopen the veteran's claim of 
service connection for a nervous condition as the evidence 
submitted was duplicative, cumulative and was not directly 
relevant to the issue being considered.  Such rating decision 
was issued to the veteran on October 23, 1995 with a notice 
letter.  The veteran did not file a notice of disagreement, 
thus the rating determination is final.  38 U.S.C.A. § 7105.

In May 2000, the veteran submitted an informal claim to 
reopen entitlement to service connection for schizophrenia.  
Medical records from the VAMC were obtained for the period 
July to September 2000.  In a November 2000 rating decision, 
the RO denied entitlement to service connection for 
schizophrenia on the basis that new and material evidence had 
not been received to reopen the claim.  Such rating decision 
was issued to the veteran in December 2000.  The veteran did 
not file a notice of disagreement, thus the rating 
determination is final.  38 U.S.C.A. § 7105.

In September 2003, the veteran filed, in pertinent part, an 
informal claim to reopen entitlement to service connection 
for schizophrenia.  Medical records from the VAMC were 
obtained for the period July to December 2003.  The veteran 
also submitted duplicate copies of the Report of Medical 
Board, and service medical and personnel records.  In a 
February 2004 rating decision, the RO denied entitlement to 
service connection for schizophrenia, paranoid type, on the 
basis that new and material evidence had not been received to 
reopen the claim.  The veteran did not file a notice of 
disagreement; thus, the rating determination is final.  
38 U.S.C.A. § 7105.

In September 2005, the veteran claimed that there was clear 
and unmistakable error in the September 1988 rating decision 
which denied entitlement to service connection for nervous 
condition.  In April 2008, the veteran testified at a Board 
hearing.  The argument of error in the prior rating decision 
is twofold, in that his schizophrenia did not pre-exist his 
period of active duty for training, and in the event that his 
schizophrenia did pre-exist service, the RO did not properly 
take into account aggravation of any pre-existing 
schizophrenia.  

II.  Laws and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The relevant laws and regulations in effect in September 1988 
with respect to awards of service connection were essentially 
unchanged from those in effect at present; although the 
relevant code numbers have since been revised.  Service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 331 (West 1979) (now codified as 1131 (West 
2002)); 38 C.F.R. § 3.303 (1988, 2007).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1979, 2002).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 332 (West 1979) (now 
codified at 38 U.S.C.A. § 1111 (West 2002)).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 353 (West 1979) (now 
codified at 38 U.S.C.A. § 1153 (West 2002)); 38 C.F.R. § 
3.306 (1988, 2007).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c) (1988, 
2007).

III.  Analysis

As detailed hereinabove, the evidence on file at the time of 
the September 1988 RO decision consisted of service medical 
records from his period of active and reserve service, a 
September 1986 Report of Medical Board, and a VAMC treatment 
record reflecting a hospitalization in June 1987.  As 
detailed, a February 1986 Report of Medical Examination 
reflects that the veteran's psychiatric state was clinically 
evaluated as normal.  As a result of the August 28, 1986 
psychotic episode, the September 1986 Report of Medical Board 
reflects a diagnosis of schizophrenia, paranoid type, 
chronic, and reflects the conclusion that the veteran's 
schizophrenia did not exist prior to service, and was 
incurred during service.  The September 1988 RO decision does 
not reflect specific acknowledgement or discussion of any of 
the above. 

However, the Board acknowledges that in February 1990, 
38 U.S.C.A. § 5104(b) was enacted which requires that RO 
decisions specify evidence considered and reasons for 
disposition.  See also Crippen v. Brown, 9 Vet. App. 412 
(1996).  Prior to enactment of such regulation, the Court 
required that it be clear from the face of the RO decision 
that a particular piece of highly probative evidence had not 
been considered in the RO's adjudication of the case.  See 
id, citing Eddy v. Brown, 9 Vet. App. 52, 58.  Because the RO 
had no obligation at the time to recite the evidence 
considered "[s]ilence in a final RO decision made before 
February 1990 cannot be taken as showing a failure to 
consider evidence of record."  See id; see also Russell, 
supra; and, Mason v. Brown, 8 Vet. App. 44 (1995).  

Thus, while the RO had no obligation to specifically discuss 
the findings of the Medical Board, and other specific service 
medical records in adjudicating the veteran's claim for a 
nervous disorder, the Board finds that upon review of the 
evidence of record on file, there was incontrovertible 
medical evidence that his schizophrenia was incurred in 
service, or, in the alternative, that it was aggravated by 
service.  

As detailed, despite a bout of depression during active 
service in December 1977, prior to August 28, 1986, the 
medical evidence of record is devoid of any symptomatology or 
diagnosis related to schizophrenia.  In February 1986, the 
veteran underwent an examination for purposes of his reserve 
service, and an in-service examiner concluded based on such 
examination that his psychiatric state was normal.  Moreover, 
multiple examinations conducted prior to February 1986 
reflect that in-service examiners concluded that his 
psychiatric state was normal.  This demonstrates that trained 
military medical personnel were of the opinion that his 
psychiatric state was clinically normal through February 
1986.  The RO concluded that the veteran's psychiatric 
disability "obviously" existed prior to August 28, 1986; 
however, it is not clear from the rating decision whether the 
RO adequately considered the fact that his psychiatric state 
had been clinically evaluated as normal six months prior by 
medical personnel.  

As detailed, on August 28, 1986, the veteran was hospitalized 
due to a psychotic event experienced on his first day of 
active duty for training.  Based on the fact that such 
psychotic event occurred on his first day of active duty for 
training, the RO concluded that his "psychiatric disability 
obviously existed prior to his entrance into active duty for 
training in August 1986."  While such psychotic event did 
occur on his first day of active duty for training, and even 
in consideration of 38 C.F.R. § 3.303(c) , it is clear that 
in rendering an adjudication the RO did not consider the fact 
that a Medical Board, who had the benefit of knowing the 
veteran's history and that such psychotic event occurred on 
his first day of active duty for training, still concluded 
that his schizophrenia did not exist prior to entry into 
service, and was considered to have been incurred during a 
period of active military duty.  It is clear that if the RO 
had duly considered the fact that trained military medical 
personnel had concluded based on observation, evaluation, and 
treatment of the veteran that his schizophrenia did not pre-
exist service, and was incurred therein, that such 
consideration would have manifestly changed the outcome of 
the decision.  Alternatively, even if the veteran's 
schizophrenia did pre-exist service as the RO concluded and 
per 3.303(c), the RO erred in failing to adequately consider 
aggravation of any pre-existing schizophrenia.  The RO 
concluded that as he was hospitalized on the first day of 
this active duty period, his condition could not have been 
aggravated.  It is clear, however, that in making such 
conclusion the RO did not consider the Medical Board 
conclusion that his schizophrenia was aggravated by a period 
of active service.  

In any event, the sole medical opinion on file reflects that 
the veteran's schizophrenia did not pre-exist service, and 
was incurred during a period of active duty service.  
Moreover, the medical evidence on file prior to August 28, 
1986, does not support the RO's conclusion that the veteran's 
schizophrenia pre-existed service.  Notwithstanding 
§ 3.303(c), the medical evidence on file at the time of the 
September 1988 decision was incontrovertible and undebatable 
that his schizophrenia was incurred during a period of active 
service.  

In light of the foregoing, while the Board finds that the 
correct facts were before the RO at the time of the September 
1988 adjudication, it is clear that had the RO adequately 
reviewed the medical evidence on file, to include the in-
service examinations and Report of Medical Board, such would 
have manifestly changed the outcome of the decision.  

Thus, based on the following, the evidence supports a finding 
that the September 1988 rating determination was clearly and 
unmistakable erroneous in denying service connection for a 
nervous disorder.  

In light of such finding, and in consideration of the Report 
of Medical Board which concludes that the veteran's 
schizophrenia did not exist prior to service, and was 
incurred during a period of active service, the Board 
concludes that service connection is warranted for 
schizophrenia.


ORDER

The September 1988 rating decision which denied service 
connection for nervous disorder was clearly and unmistakably 
erroneous.  Service connection for schizophrenia is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


